DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 21-40 are pending and presented for examination.
This application is ultimately a continuation of US Non-Provisional Application No. 13617609 which is ultimately wrought from US Provisional Application 61533561 filed on 09/12/2011 a continuation-in-part of US Non-Provisional Application No. 12766589 which is wrought from the provisional application 61172540 filed on 04/24/2009. The ‘540 provisional does not disclose concentration via reverse osmosis, but the ‘561 non-provisional does. As such, claims 21-40 have an effective filing date of 09/12/2011.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8741256 in view of “Recovery of Minerals and Metals from Geothermal Fluids” to Bourcier et al. (hereinafter, “Bourcier at __”). The ‘256 claim discloses more specific removal steps from a geothermal brine than that instantly claimed, but does not expressly state usage of reverse osmosis. Bourcier discloses that lithium and silica can be concentrated via reverse  in view of the RO of Bourcier. The teaching or suggested motivation in doing so is to make silica easier to precipitate which fits with the desire of ‘256 to perform silica management.
Claims 21 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9034294 in view of Bourcier The ‘294 claim discloses more specific removal steps from a geothermal brine than that instantly claimed, but does not expressly state usage of reverse osmosis. Bourcier discloses that lithium and silica can be concentrated via reverse osmosis (Bourcier at 12-13). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the ‘294 patent in view of the RO of Bourcier. The teaching or suggested motivation in doing so is to make silica easier to precipitate which fits with the desire of ‘256 to perform silica management.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 26, 28, 29, 32, 33, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6143260 to Boryta (cited in parent) in view of Bourcier.
Regarding claims 21, 22, 29, 32 and 33, Boryta discloses a method a process for recovery of lithium from a geothermal brine (salton sea, Boryta at “Table 1”) comprising:

Recovering lithium chloride from the geothermal brine to produce a lithium chloride-rich stream (Boryta at 4:50); and
Converting the lithium chloride to lithium carbonate (Boryta at 4:55-62).
However, Boryta does not expressly state concentrating the lithium chloride using reverse osmosis.
Bourcier in a method of treating lithium brines discloses usage of reverse osmosis (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta in view of the RO of Bourcier. The teaching or suggested motivation in doing so is rapid silica management, and management over other impurities that can be precipitated out such as Cs and Rb.
Turning to claim 26, as lithium carbonate crystals are disclosed a crystallizer is considered to be utilized (Boryta at “Table 5”).
Concerning claim 28, boron removal is disclosed (Boryta at 4:64).
Claims 37 and 38 are rejected for the same reasons as claims 26 and 28. Brown also discloses precipitation of Ca and Mg (Brown at 7:39-44).

Claims 21, 24, 25, 29, 32, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over 4036713 to Brown (cited in parent) in view of Bourcier.
Regarding claims 21 and 32, Brown discloses a process for recovering lithium from a geothermal (natural) brine (Brown at “Abstract” & 4:31) comprising:
Removing impurities from the brine (Brown at 5:1-6);

Converting the lithium chloride in the lithium chloride-rich stream to lithium carbonate or lithium hydroxide (Brown at 7:12 or 7:29).
However, Brown does not expressly state concentrating the lithium chloride using reverse osmosis.
Bourcier in a method of treating lithium brines discloses usage of reverse osmosis (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Brown in view of the RO of Bourcier. The teaching or suggested motivation in doing so is rapid silica management, and management over other impurities that can be precipitated out such as Cs and Rb.
As to claims 24 and 25, 12-44% LiCl concentration is obtained via solar evaporation or submerged combustion (Brown at 5:15-25). 
Turning to claim 29, Ca and Mg are precipitated out (Brown at 3:20-25).
Claims 35, 36 and 40 are equivalent to the rejection of claims 24, 25 and 38.

Claims 28, 30, 37  and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boryta and Boucier as applied to claims 26 and 32 above respectively, and in further view of “Removal and recovery of boron from geothermal wastewater by selective ion-exchange resins -- II. Field tests” to Kabay et al.
As to claims 28, 30, 37 and 39, Boryta nor Boucier disclose  usage of SX/IX for Mg/Ca/B removal.
Kabay in a method of treating geothermal brines discloses removal of B via ion exchange (Kabay at 428 L col).
Id.).

Claims 30, 31, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Boryta in view of Bourcier as applied to claims 21 and 32 above, and in further view of US Patent No. 5229003 to Duyvesteyn (cited in parent).
As to claims 30, 31, 39 and 40, neither Boryta or Bourcier expressly state the usage of solvent/ion extraction.
Duyvesteyn in a method of treating a brine discloses usage of IX or SX (Duyvesteyn at “Abstract”, as such removal of B/Ca/Mg is considered to occur inherently).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta and Bourcier in view of the IX/SX of Duyvesteyn. The teaching or suggested motivation in doing so being Zn removal (Id.).

Claims 26, 30, 31, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bourcier as applied to claims 21 and 32 above, and in further view of Duyvesteyn.
As to claims 26, 30, 31 and 39 and 40, neither Brown or Bourcier expressly state the usage of solvent/ion extraction, but Brown does expressly state electrolysis of LiCl to form LiOH (Brown at 3:48-52).
Duyvesteyn in a method of treating a brine discloses usage of IX or SX (Duyvesteyn at “Abstract” as such removal of B/Ca/Mg is considered to occur inherently).
Id.).

Claims 23 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boryta and Bourcier as applied to claims 21 and 32 above, and in further view of US Patent No. 4405463 to Jost et al. (hereinafter, “Jost at __”; cited in parent).
Regarding claims 23 and 34, Boryta nor Bourcier disclose removal of both iron and silica.
Jost in a method of treating brines discloses oxidation of iron/silica to co-precipitate both out of a brine (Jost at “Abstract”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta and Bourcier in view of the iron/silica oxidation of Jost. The teaching or suggested motivation in doing so being preventing scaling (Id.).

Claims 23 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown and Bourcier as applied to claims 21 and 32 above, and in further view of Jost.
Regarding claims 23 and 34, Brown nor Bourcier disclose removal of both iron and silica.
Jost in a method of treating brines discloses oxidation of iron/silica to co-precipitate both out of a brine (Jost at “Abstract”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Brown and Bourcier in view of the iron/silica oxidation of Jost. The teaching or suggested motivation in doing so being preventing scaling (Id.).

Claims 28 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boryta and Bourcier as applied to claims 26 and 31 above, and in further view of US Patent No. 5219550 to Brown et al. (hereinafter, “Brown-2 at __”; cited in parent).
As to claims 28 and 39, Boryta does not expressly state boron removal via SX.
Brown-2 in a method of treating a lithium chloride brine discloses subjecting such to solvent extraction which results in the removal of borate species (Brown at 3:10-31).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta and Bourcier in view of the SX of Brown-2. The teaching or suggested motivation in doing so is to remove unwanted B ions (Id.).

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boryta and Bourcier as applied to claim 26 above, and in further view of “Preparation of high-purity lithium hydroxide monohydrate from technical-grade lithium carbonate by membrane electrolysis” to Ryabtsev et al. (hereinafter, “Ryabtsev at __”).
As to claim 27, Boryta nor Bourcier expressly state conversion of lithium carbonate to lithium hydroxide.
Ryabtsev in a method involving lithium discloses electrolysis of lithium carbonate with lithium sulfate to produce lithium hydroxide (removal from crystallizer to electrolyzer is inherent; Ryabtsev at 1109 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta and Bourcier in view of the electrolysis of lithium carbonate of Ryabtsev. The teaching or suggested motivation in doing so being production of high purity LiOH (Ryabtsev at 1110 R col).

Conclusion
Claims 21-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796